Citation Nr: 0824120	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a low back disability, to include a muscle strain of the 
paralumbar region.  

2.  Entitlement to an initial compensable rating for 
degenerative joint disease of the thoracic spine.  

3.  Entitlement to an initial compensable rating for alopecia 
areata.  

4.  Entitlement to an initial compensable rating for a 
cholecystectomy scar.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 




INTRODUCTION

The veteran served on active duty from May 1991 to July 1992, 
from March 1993 to February 2003, and from April 2005 to June 
2006.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purpose of such remand was to facilitate readjudication under 
all applicable rating criteria in effect as of the date of 
application and thereafter.  Following the AMC's completion 
of the requested actions, the case has since been returned to 
the Board for further review.  


FINDINGS OF FACT

1.  From March 1, 2003, to the present, the veteran's 
service-connected low back disability has been manifested by 
painful motion and limitation of motion, but there is no 
showing of more than a moderate diminution in range of 
motion, forward flexion of the thoracolumbar spine to 30 
degrees or less, ankylosis, or evidence of severe lumbosacral 
strain; no additional loss of motion accompanies the 
veteran's back pain and there is no medical evidence of more 
than moderate intervertebral disc syndrome, incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician or any neurological 
impairment, including but not limited to bowel or bladder 
impairment, which warrants a separate compensable rating.

2.  From March 1, 2003 through September 25, 2003, the 
veteran's service-connected degenerative joint disease of the 
thoracic spine is manifested by painful motion of the 
thoracic spine; thereafter, this disability is rated as part 
of the veteran's thoracolumbar disability under the criteria 
for rating disabilities of the spine effective from September 
26, 2003.  

3.  From March 1, 2003, to the present, the veteran's 
service-connected alopecia areata has been manifested 
originally by three affected areas involving the top of his 
head, rear hairline, and beard region, but with subsequent 
resolution of the alopecia on the top of the head and beard 
area; there is no showing of exfoliation, exudation, or 
itching involving an exposed surface or extensive area; loss 
of all body hair; or use of more than topical therapy in any 
prior 12-month period.  

4.  From March 1, 2003, to the present, the veteran's 
service-connected postoperative residuals of a 
cholecystectomy have been manifested by superficial, 
asymptomatic scarring, without any showing of poor 
nourishment, ulceration, tenderness, pain on objective 
demonstration, limited range of motion or function, or 
coverage of an area in the aggregate of 144 square inches 
(929 square centimeters) or greater.  

5.  Each of the disabilities herein at issue is not shown to 
be associated with an unusual or exceptional disability 
picture, with such related factors as frequent periods of 
hospitalization or a marked interference with employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or staged 
rating in excess of 20 percent for a low back disability, to 
include a muscle strain of the paralumbar region have not 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003).  

2.  The criteria for the assignment of an initial 10 percent 
rating, but no more than 10 percent for degenerative joint 
disease of the thoracic spine, from March 1, 2003 through 
September 25, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.59 (2002-2007); 38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002).

3.  The criteria for the assignment of an initial compensable 
rating for alopecia areata have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, (2002-2007); 38 C.F.R. §§ 4.20, 4.118, Diagnostic 
Code 7899-7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 
7831 (from August 30, 2002).

4.  The criteria for the assignment of an initial compensable 
rating for a cholecystectomy scar have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7 (2002-2007); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(from August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was previously remanded by the 
Board in December 2007 so that additional development could 
be undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
the veteran does not contend otherwise.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of June 2005 and March 2006.  
The appellant was thereby notified that he should submit all 
pertinent evidence in his possession and he was duly advised 
of the Court's holding in Dingess/Hartman.  

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the two 
claims for compensable ratings on appeal downstream issues 
from that of service connection (for which a VCAA letter was 
duly sent), another VCAA notice is not required the veteran 
was furnished proper VCAA notice with regard to the claim of 
service connection itself.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).  See also Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  Here, no VCAA letter as to the service connection 
claims was ever prepared and furnished to the veteran, but as 
explained below, any such failure was in effect cured by the 
provision of full VCAA notice as to the claims for initial 
ratings.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice and that pertaining to 
Dingess-Hartman was provided to the veteran-appellant 
subsequent to the RO's initial decision in February 2003 
granting service connection and assigning initial ratings for 
each individual disability, in contravention of Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

Moreover, in terms of the Vazquez-Flores requirements, the 
record reflects that the RO has directly advised the veteran 
of the rating criteria for the evaluation of the service-
connected disabilities in question.  The veteran has 
acknowledged his receipt of this information and the 
allegations he advances are reflective of his actual 
knowledge of the applicable rating criteria.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).

The Board further notes that the record in this instance 
demonstrates that full VCAA notice was effectuated prior to 
the issuance of the final supplemental statement of the case 
by the AMC in January 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification 
defect).  More timely VCAA notice would not have operated to 
alter the outcome of the issues herein denied as the record 
fails to demonstrate entitlement to initial or increased 
ratings in excess of those previously assigned for the 
disabilities in question.  Sanders, supra (recognizing that 
"a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  In view of the foregoing, the 
Board cannot conclude that any defect in the timing of the 
notice provided affected the essential fairness of the 
adjudication, and, thus, the presumption of prejudice is 
rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports compiled since the veteran's discharge from 
service, including the reports of several VA medical 
examinations.  Findings from those VA medical evaluations are 
sufficiently detailed and comprehensive in scope so as to 
permit the Board to fairly and accurately rate the disorders 
in question and it is of note that the veteran does not 
contend otherwise.  To that end, the Board may proceed to 
adjudicate the merits of the claims without further remand as 
to those matters.  38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claims

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint or 
musculoskeletal disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

Initial Rating:  Back Disability

Service connection for muscle stain of the paralumbar region 
was established by RO action in February 2003, at which time 
a 20 percent rating was assigned under DC 5295 from March 1, 
2003.  A timely appeal as to the rating then assigned, and as 
to all of the other matters on appeal, was initiated by the 
veteran and later perfected within the time limits prescribed 
by law.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of initial rating, separate or "staged" ratings may 
be assigned for separate periods of time based on the facts 
found).  No change in the rating assigned has been 
subsequently made, although it is noted that the RO by its 
action in May 2007 rated the veteran's muscle strain of the 
paralumbar region and his degenerative joint disease of the 
thoracic spine together, based on a change in rating criteria 
effectuated in September 2003.  On the basis of the 
foregoing, the issue presented for review is what rating or 
ratings in excess of 20 percent, if any, are for assignment 
under the applicable rating criteria from March 1, 2003.  

Notice is taken that the criteria for the evaluation of 
spinal disorders were amended during the course of the 
instant appeal, initially as of September 23, 2002, with 
respect to intervertebral disc disease, and then on September 
26, 2003, as to all spinal disorders.  See 68 Fed. Reg. 
51454-51456 (2003); 67 Fed. Reg. 54345 (2002).  Because of 
this fact, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. App. 308 
(1991), that the version most favorable to the claimant be 
applied when there has been a change in rating criteria has 
been overruled to the extent that it conflicts with authority 
established by the Supreme Court and United States Court of 
Appeals for the Federal Circuit); see also VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, DC 5292 provided 
for a 10 percent rating for slight limitation of motion of 
the lumbar spine and a 20 percent evaluation for moderate 
limitation of motion of that segment of the spine.  Where 
limitation of the lumbar spine was severe, a 40 percent 
evaluation was for assignment.  

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, as in effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician. " Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003).

Under the changes effectuated on September 26, 2003, 
disability of the thoracic and lumbosacral spine is evaluated 
together, while disability of the thoracolumbar and cervical 
spines is evaluated separately.  Under DC 5237, the assigned 
DC for lumbosacral strain on and after September 26, 2003, a 
spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation of 30 percent pertains exclusively to the 
cervical spine, which is not herein at issue.  For assignment 
of a 40 percent evaluation, there is required to be a showing 
of forward flexion of the thoracolumbar spine being limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.  

In connection with his claim for an increased initial 
evaluation for his back disorder, the veteran alleges that 
such disorder is progressively worsening.  

On examination by VA in February 2002, range of motion of the 
lumbar spine was full, although there was evidence of pain on 
motion, as well as muscle spasm and tenderness in the right 
paralumbar region.  Range of motion was not affected by 
weakness, fatigue, lack of endurance, or incoordination.  The 
veteran's disabilities found during the course of such 
examination in total, inclusive of his low back disorder, 
were judged to limit mildly his participation in daily 
activities.  

In January 2004, the veteran underwent a private medical 
evaluation for his complaints of low back pain.  On 
examination, no gait disturbance was indicated, but there was 
localized lumbar tenderness with muscle spasm.  Strength and 
deep tendon reflexes were symmetrical.  Straight leg raising 
was negative.  A moderate decrease in range of motion of the 
lumbar spine was in evidence.  Magnetic resonance imaging of 
the lower spine was noted to identify a significant disc 
space collapse at L5-S1 with disc protrusion.  The actual 
report of that study indicated that there was a small right 
paracentral disc herniation that could affect the right S1 
nerve root.  X-rays were found to be consistent with mild 
facet joint osteoarthritis of L4-5 and L5-S1, with a mild S-
shaped thoracolumbar scoliotic curvature.  

Medical records denote the veteran's receipt of medical 
assistance on an occasional basis from 2003 to 2005 for 
complaints of low back pain.  Diagnoses included degenerative 
joint disease, low back syndrome, and history of back pain 
due to a sports injury.  

On a VA medical examination in April 2007, the veteran 
indicated that all of his back pain was located in his lower 
back, there being none in the thoracic region.  The provoking 
factors for his pain were noted to include prolonged sitting 
and standing, as well as sit-ups.  No weakness, flare-ups, or 
prescribed bedrest were reported.  According to the veteran, 
his back disorder did not impair his ability to do his job as 
a law enforcement officer, although he believed that he was 
able to run less fast than he did in the past.  Clinically, 
there was a normal curvature throughout the spine without 
scoliosis.  Palpation of the thoracic and lumbar spine 
revealed tenderness to pressure in the midline over L-2 
through L-5 and in the paravertebral muscles from L-1 through 
L-5.  The paravertebral muscles had increased tone.  Flexion 
of the thoracolumbar spine was to 80 degrees, with extension 
to 20 degrees, lateral bending to 20 degrees bilaterally, and 
rotation to 20 degrees to the right and to 15 degrees to the 
left.  Muscle strength was 5/5 in both lower extremities, 
sensation was intact, and deep tendon reflexes were two plus 
and equal at the knees and ankles.  The quadriceps 
circumference was 49.5 on the left and 47.7 on the right.  
Leg lengths were 92 centimeters on the left and 91 
centimeters on the left.  Repetitive motion testing was 
performed consistently and with fluidity, and there was no 
indication of any pain or change in his exam afterwards.  X-
rays showed a possible minimal scoliosis of the lumbar spine, 
without other abnormality of the spine or sacroiliac joints.  
Regarding DeLuca criteria, the examiner found no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination, or lack of 
endurance.  The pertinent impression was of low back pain 
consistent with paravertebral muscle spasm and strain.  

While there is some indication of loss of lateral motion with 
osteoarthritic changes and narrowing or irregularity of the 
joint space, a review of the medical evidence on file fails 
to demonstrate more than a moderate reduction in range of 
motion of the lumbar spine, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position or abnormal 
mobility on forced motion.  The Board finds no medical 
evidence of more than moderate intervertebral disc syndrome.  
In fact, neurological examinations, to include motor and 
sensory examination and ankle reflexes, have been essentially 
normal.  Thus, he does not meet the criteria for a higher 
rating under 38 C.F.R. § 4.71a, DC 5292, 5293 or 5295.  

As for the general rating formula for spinal disorders or the 
rating criteria in effect since September 26, 2003, a 
reduction in forward flexion of the lumbar spine to 30 
degrees or less or ankylosis of the entire thoracolumbar 
spine is not demonstrated, thereby precluding the assignment 
of more than a 20 percent rating.  Evidence of a greater 
degree of impairment under the general rating formula is also 
not disclosed, such as might warrant the assignment of the 
next higher ratings of 50 and 100 percent.  

In terms of pain and functional loss, the record demonstrates 
the existence of pain on motion, but there is no showing that 
pain or functional loss further limits the veteran's range of 
motion of his thoracolumbar spine or other abilities.  Range 
of motion when tested in 2002 was entirely normal despite 
pain and although there was a moderate limitation of motion 
on private examination in 2004 and when evaluated by VA in 
2007, both with pain, no additional limitation of motion was 
shown as a result of that pain, or because of weakness, 
incoordination, fatigue, lack of endurance, repetitive 
movement, or flare-ups.  That being the case, there is no 
basis under the rating criteria in effect previously or 
currently for the assignment of a rating in excess of 20 
percent due to pain and/or functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca; Fenderson, supra.  

There is no indication of incapacitating episodes of 
intervertebral disc syndrome at any time from September 2002 
to the present, there being no indication of sciatic 
neuropathy, absent ankle jerk, other neurological findings 
appropriate to the site of the diseased disc, recurring 
attacks, or only intermittent relief.  There is no medical 
evidence of incapacitating episodes of intervertebral disc 
syndrome necessitating bedrest prescribed by a physician at 
any point during the entire period of time at issue.  Nor is 
there any medical evidence of neurological disability 
secondary to or associated with the veteran's low back 
disability, including but not limited to bowel or bladder 
impairment, that warrants a separate compensable rating.  
38 C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003); DC 
5243 (2007).  

It, too, must be remembered that, generally, the degree of 
disability specified is considered adequate to compensate for 
the loss of working time due to exacerbations or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361 (1993) (the assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired).  To 
that extent, any time work-related impairment of the veteran 
due to his service-connected thoracolumbar spine disorder is 
adequately compensated by the 20 percent rating already 
assigned.  Given the foregoing, it is concluded that the 
percentage rating already in effect adequately compensates 
the veteran for the level of impairment demonstrated.

In summary, from March 1, 2003, to the present, the veteran's 
service-connected low back disability has been manifested by 
painful motion and limitation of motion, but there is no 
showing of more than a moderate diminution in range of 
motion, forward flexion of the thoracolumbar spine to 30 
degrees or less, ankylosis, or evidence of severe lumbosacral 
strain.  No additional loss of motion accompanies the 
veteran's back pain and there is no medical evidence of more 
than moderate intervertebral disc syndrome, incapacitating 
episodes of intervertebral disc syndrome necessitating 
bedrest prescribed by a physician or any neurological 
impairment, including but not limited to bowel or bladder 
impairment, which warrants a separate compensable rating.

Lastly, the record reflects that the veteran, as of April 
2007, was working as a law enforcement officer and according 
to his own statement at that time, such work was not in any 
way adversely affected by his low back disorder.  Based on 
that statement and the record as a whole, there is no showing 
of a marked interference with employment, and in addition, 
frequent periods of hospitalization for treatment of his low 
back disorder are not indicated, such as might render 
impractical the application of the regular schedular 
standards.  Thus, there is no basis for a referral to VA 
officials for a determination of whether the assignment of an 
extraschedular rating is appropriate.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a preponderance of the evidence is against the veteran's 
claim for an initial schedular or extraschedular rating in 
excess of 20 percent for his low back disability, the benefit 
of the doubt doctrine is not for application and the claim 
for the assignment of a higher initial or staged rating 
during the entire period of time at issue must be denied.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Initial Rating:  Degenerative Joint Disease, Thoracic Spine

By rating action in February 2003, the RO granted entitlement 
to service connection for degenerative joint disease of the 
thoracic spine and assigned a 0 percent evaluation therefor, 
effective from March 1, 2003, under DC 5003-5291.  By RO 
action in May 2007, the veteran's muscle strain of the 
paralumbar region and his degenerative joint disease of the 
thoracic spine were rated together, based on a change of 
rating criteria that was effectuated on September 26, 2003.  
Hence, the limited question presented by this appeal is 
whether an initial compensable rating is for assignment for 
degenerative joint disease of the thoracic spine from March 
1, 2003, to September 25, 2003, inclusive.  

DC 5003 essentially establishes three methods of evaluating 
degenerative arthritis that is established by X-rays: (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by X-rays, arthritis is rated on 
the basis of limitation of motion under the appropriate DC 
for the joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  Read 
together, DC Code 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum compensable rating for the joint, 
even if there is no actual limitation of motion.  Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991).  

In the absence of limitation of motion, with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, a 10 percent evaluation is assignable.  
38 C.F.R. § 4.71a, DC 5003.  With X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is for assignment.  Id.  The vertebrae of 
the thoracic or dorsal spine are considered to be groups of 
minor joints ratable on a parity with major joints.  

DC 5291, in effect prior to September 26, 2003, provided that 
a slight limitation of motion of the dorsal (thoracic) 
segment of the spine warranted a 0 percent evaluation; a 10 
percent evaluation required either a moderate or severe 
limitation of motion.  

A VA medical examination in February 2002 included an X-ray 
of the veteran's chest and an incidental finding indicated by 
that X-ray was the presence of degenerative joint disease, 
otherwise referred to as arthritis, of his thoracic spine.  
Such was not accompanied by any complaint of the veteran 
involving his thoracic spine or any objective showing of 
limitation of motion, pain or painful motion, or other 
abnormality of that portion of the veteran's spine.  

Here, there is X-ray evidence of arthritis of the thoracic 
spine and medical evidence of complaints of pain upon motion 
of the thoracolumbar spine.  Thus, a 10 percent rating is 
warranted for arthritis of the thoracic spine, from March 1, 
2003 through September 25, 2003, under DCs 5003 and 5291, 
with consideration of 38 C.F.R. § 4.59 and Lichtenfels, 
supra.  Pain and functional loss are not demonstrated to be 
limiting factors regarding the veteran's thoracic spine 
arthritis and in any event, as a 10 percent rating is the 
maximum evaluation allowed under DC 5291, 38 C.F.R. §§ 4.40 
and 4.45 are not applicable.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

There is no indication that the disorder in question results 
in such an exceptional or unusual disability picture, with 
such related factors as frequent hospital care or a resultant 
marked interference with employment, as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); Bagwell, supra.

The Board finds that the preponderance of the evidence is 
against the assignment of an initial or staged rating in 
excess of 10 percent for degenerative joint disease of the 
thoracic spine from March 1, 2003, to September 25, 2003.  
Accordingly, an even higher rating must be denied.  38 
U.S.C.A. § 5107(b); Ortiz, Gilbert, supra.  

Initial Rating:  Alopecia Areata

By RO action in February 2003, entitlement to service 
connection for alopecia areata was established, with 
assignment of a 0 percent under DC 7813, effective from March 
1, 2003.  The 0 percent evaluation has remained in effect 
since that time, although as a result of changes in the 
rating criteria for skin diseases, the DC utilized for the 
rating of the veteran's alopecia was changed to DC 7831.  

As with the above-referenced spinal disorders, the criteria 
for the evaluation of skin disorders were modified on August 
30, 2002.  See 67 Fed. Reg. 49590 (2002); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 
69 Fed. Reg. 25179 (2004).

Prior to August 30, 2002, dermatophytosis was evaluated under 
DC 7806 for eczema.  See 38 C.F.R. § 4.118, DC 7813.  With 
slight, if any, exfoliation, exudation, or itching, if on a 
non-exposed surface or small area, a 0 percent rating was for 
assignment.  38 C.F.R. § 4.118, DC 7806.  With exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, a 10 percent rating was assignable.  Id.

Under the revised criteria of 38 C.F.R. § 4.118, DCs were 
established for the evaluation of alopecia.  Under DC 7830, a 
0 percent rating is assigned for scarring alopecia affecting 
less than 20 percent of the scalp.  A 10 percent rating is 
assigned if the disorder affects 20 to 40 percent of the 
scalp.  Id.  A 20 percent rating is warranted if the disorder 
affects more than 40 percent of the scalp.  Id.  Under DC 
7831, for alopecia areata, a 0 percent rating is assignable 
with loss of hair limited to the scalp and face.  A 10 
percent rating is warranted with loss of all body hair.  Id.  

With respect to the veteran's service-connected 
cholecystectomy scar, the Board notes that under the criteria 
for scars, with respect to those in effect prior to August 
30, 2002, a rating of 10 percent was assignable for 
superficial scars, poorly nourished with repeated ulceration, 
or where the scar was manifested by tenderness and pain on 
objective demonstration.  38 C.F.R. § 4.118, DCs 7803, 7804.  
Scars were otherwise rated on the basis of limitation of the 
part affected.  38 C.F.R. § 4.118, DC 7805.  

Under the criteria in effect since August 30, 2002, scars of 
other than the head, face, or neck, which are deep or which 
cause limited motion are 10 percent disabling if exceeding 
six square inches (39 square centimeters).  38 C.F.R. 
§ 4.118, DC 7801.  Scars of other than the head, face, or 
neck, which are superficial and do not cause limited motion, 
are 10 percent disabling, if they cover an area of 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. 
§ 4.118, DC 7802.  

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

On a VA medical examination in February 2002, there was focal 
alopecia areata involving the beard and posterior right scalp 
regions.  The veteran's usual occupation at the time was 
noted to be a field artillery supervisor and in regard to his 
performance of daily activities, the examiner opined that his 
alopecia and five other service-connected disorders resulted 
in a mild impairment.  

No ongoing treatment for alopecia areata is shown during 
post-service years.  

Further VA medical examination in April 2007 showed the 
continuing presence of alopecia on the right lower hairline 
at the back of the veteran's head.  The area in question was 
about three centimeters by two centimeters.  Areas on the top 
of his head and in the beard regions, which were previously 
affected, were noted to have resolved.  

Review of the medical data fails to indicate the existence of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area.  The veteran is shown to 
originally have had three areas affected by alopecia areata 
affecting the top of his head, rear hairline, and beard 
region, but with subsequent resolution of the alopecia on the 
top of the head and beard area.  It is neither alleged, nor 
shown, that there is loss of all body hair.  On that basis, 
assignment of a compensable schedular evaluation for alopecia 
areata at any time since March 1, 2003, is not warranted.  
Fenderson, supra.  

The record does not otherwise denote any hospitalization of 
the veteran for treatment of his service-connected alopecia 
or a resulting marked interference with employment.  To that 
end, it cannot reasonably then be concluded that an 
exceptional or unusual disability picture is presented, such 
as warrants the assignment of an extraschedular evaluation of 
increased disability.  38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.

In all, a preponderance of the evidence is against the 
assignment of an initial or staged compensable rating for 
alopecia areata and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz, Gilbert, supra.  
Initial Rating:  Cholecystectomy Scar

An RO decision in February 2003 granted service connection 
and assigned a zero percent rating for the veteran's 
cholecystectomy scar under DC 7805, effective from March 1, 
2003.  No change in the rating assigned was subsequently 
effectuated.  

On a VA medical examination in February 2002, the veteran 
reported no issues relating to scarring from a prior 
cholecystectomy, stating as well that there were no symptoms 
therefrom.  Clinically, there were four scars on the 
abdominal wall related to a previous laparoscopic 
cholecystectomy.  Each scar measured one centimeter by 0.3 
centimeter and was linear in shape, with a pale color.  No 
disfigurement, tenderness, underlying tissue loss, keloid 
formation, or limitation of function was present.  The 
texture of the scarring was soft and the surface was not 
elevated.  Adherence to surrounding structures was absent.  
The examiner determined that all of the veteran's service-
connected disorders combined to limit his daily activities to 
a mild degree, but no opinion was set forth as to any 
limitation due exclusively to the cholecystectomy scarring.  

Further VA medical examination in April 2007 showed the 
continued presence of scarring of the abdomen at insertion 
points of laparoscopes for a prior cholecystectomy.  No pain, 
tenderness, adherence, or damage to underlying deep tissues 
was noted.  Scaling, redness, soreness, or ulceration was 
absent.  All scarring was lightly hypopigmented and only 
minimally raised.  There was no significant skin retraction.  
The diagnosis was of cholecystectomy scarring with no 
significant impairment therefrom.  

The laparoscopic scar in question is superficial in nature 
and without any showing of poor nourishment, ulceration, 
tenderness, or pain on objective demonstration.  There is no 
indication that the veteran's scars in any way limit range of 
motion or the function of any body part.  The scars in the 
aggregate do not cover an area of 144 square inches (929 
square centimeters) or greater.  Thus, an initial or staged 
compensable schedular evaluation is not warranted from the 
period from March 1, 2003, for the veteran's cholecystectomy 
scar.  

The Board also finds that a referral for consideration of an 
extraschedular rating is warranted, there being no indication 
of hospital care therefor or any resulting marked 
interference with employment, due solely to the scarring.  
Inasmuch as the evidence preponderates against entitlement to 
the benefit sought at any time since March 1, 2003, the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 
Fenderson, Ortiz, Gilbert, supra.  


ORDER

An initial or staged rating in excess of 20 percent for as 
low back disability, to include a muscle strain of the 
paralumbar region is denied.  

An initial or staged 10 percent rating, but no more than 10 
percent, for degenerative joint disease of the thoracic 
spine, from March 1, 2003 through September 25, 2003, is 
granted, subject to the law and regulations governing the 
payment of VA monetary benefits.  

An initial compensable rating for alopecia areata is denied.  

An initial compensable rating for a cholecystectomy scar is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


